IN THE COURT OF APPEALS FOR THE STATE OF WASHINGTON

STATE OF WASHINGTON,
                                               No. 78512-5-I
                    Respondent,
      v.                                       DIVISION ONE

TSAI FEN LEE,                                  UNPUBLISHED OPINION

                    Appellant.


      LEACH, J. —Tsai Fen Lee appeals her conviction for unlawful imprisonment. She

claims her guilty plea was involuntary because the record does not contain sufficient

factual support for this plea. We disagree and affirm.

                                    BACKGROUND

      Viewed in the light most favorable to the State, the record establishes these

facts. Cassandra Mitchell is a yoga instructor who works in Seattle. Lee attended yoga

classes at Mitchell’s studio “over the past few years.” Lee began harassing Mitchell

using social media. Mitchell attempted to “block” Lee’s accounts, but Lee would quickly

create duplicate profiles and resume the harassment. Mitchell relied on social media to

promote her business. Mitchell decided she could not simply ignore or avoid Lee’s

cyber harassment.

      Lee posted personal and inflammatory messages.           She accused Mitchell’s

boyfriend of being a “murderer” and mocked the stillbirth of Mitchell’s daughter. Lee

also sent messages professing love for Mitchell even though they never had any kind of

 Citations and pin cites are based on the Westlaw online version of the cited material.
No 78512-5-I/2


intimate relationship. Lee later began posting defamatory accusations on the social

media pages of yoga studios where Mitchell taught. Mitchell obtained a protection order

against Lee but the harassment continued. Mitchell reported at least 10 protection

order violations by Lee to the police.

       On January 22, 2016, Lee came to Mitchell’s yoga studio and attempted to

participate in a class. Lee had been repeatedly told by Mitchell and other employees

that she was not allowed on the studio premises. After Mitchell called 911 to report this

violation, Lee’s harassment escalated. She began sending Mitchell death threats telling

her “I will have to kill you before I go to jail.” Mitchell lived in constant fear that Lee

would carry out her threats of physical harm. Mitchell had to stop teaching yoga classes

due to Lee’s behavior.

       Based on this conduct, the State charged Lee with one count of felony stalking.

Pursuant to an agreement with the State, Lee pleaded guilty to the amended charge of

unlawful imprisonment. Lee provided the following factual statement to express “in [her]

own words” why she was guilty of the amended charge.

       I, Tsai Fen Lee, did, without intent to threaten, harm,
       frighten, or injure Cassandra Mitchell, knowingly prevented
       Cassandra Mitchell from leaving her yoga studio on or around
       March 27, 2016, in King County, Washington.

The trial court accepted Lee's guilty plea and sentenced her. Lee did not ask the trial

court to allow her to withdraw her guilty plea. Lee timely appealed.

                                         ANALYSIS

       Lee claims her guilty plea was not voluntary because the record before the judge

who accepted her plea did not contain sufficient evidence to show a factual basis for the

plea. Specifically, Lee contends the record contains no evidence that she substantially

                                            2
No 78512-5-I/3



restricted Mitchell’s movement, no evidence that she acted knowingly in restricting

Mitchell’s movement, and no evidence that Lee’s intimidation caused any restriction in

Mitchell’s movement. We disagree.

      Before a court accepts a plea of guilt, it must be satisfied that the plea is

supported by a sufficient factual basis. This rule protects the defendant by ensuring the

admitted facts actually satisfy the elements of the crime and that the defendant

understands what she is pleading guilty to. 1      Our Supreme Court has defined a

sufficient factual basis as the minimum evidence necessary for a jury to find guilt; the

reviewing court itself need not be convinced of guilt beyond a reasonable doubt. 2

Sufficient evidence supports a jury verdict when, viewing the evidence in the light most

favorable to the State, a rational juror could have found the essential elements of the

crime proved beyond a reasonable doubt.3 A factual basis can be established by “any

reliable source,” so long as the material relied upon is made part of the record at the

time of the plea.4 This means the court can rely on both the defendant’s admissions

and information supplied by the prosecution.5

      A person commits the crime of unlawful imprisonment if they “knowingly restrain[]

another person.”6 To “restrain” someone means to “restrict a person’s movements

without consent and without legal authority in a manner which interferes substantially


      1
       CrR 4.2(d); State v. Arnold, 81 Wash. App. 379, 383, 914 P.2d 762 (1996).
      2
       State v. Newton, 87 Wash. 2d 363, 370, 552 P.2d 682 (1976); State v. Saas, 118
Wash. 2d 37, 43, 820 P.2d 505 (1991).
     3
       State v. Luther, 157 Wash. 2d 63, 77-78, 134 P.3d 205 (2006).
     4
       State v. Osborne, 102 Wash. 2d 87, 95, 684 P.2d 683 (1984).
     5
       State v. Powell, 29 Wash. App. 163, 167, 627 P.2d 1337 (1981).
     6
       RCW 9A.40.040(1).
                                           3
No 78512-5-I/4



with his or her liberty.”7 Restraint occurs “without consent” if a person accomplishes it

by either force, intimidation, or deception.8

       Lee first claims the record includes no evidence she substantially restrained

Mitchell. The State answers that Lee’s own statement that she “knowingly prevented

Cassandra Mitchell from leaving her yoga studio” provides sufficient evidence. Lee

responds that this statement is insufficient because it does not show Mitchell could not

have taken a different route or door to leave her studio. Evidence of a reasonable

means of escape may be a defense to a charge of false imprisonment. But, this is a

defense and not an element of unlawful imprisonment. 9 So, the State does not have to

present evidence about the absence of a reasonable means of escape to provide

sufficient evidence of restraint.10    Lee’s statement provides sufficient evidence of

restraint.

       Lee next claims that no evidence shows she acted knowingly. We disagree. In

her statement quoted above, she says she acted knowingly.

       Finally, Lee claims that evidence shows her intimidation of Mitchell caused the

restraint. Lee correctly notes the State must show Lee accomplished Mitchell’s restraint

by either force, intimidation, or deception. The State makes no claim that Lee used

force or deception. It contends that Lee’s months of cyberstalking provide sufficient

evidence of intimidation.     Lee responds that her threats occurred after the unlawful


       7
        RCW 9A.40.010(6).
       8
        RCW 9A.40.010(6).
      9
        State v. Dillon, 12 Wash. App. 2d 133, 145, 456 P.3d 1199, 1205-06 review
denied, 195 Wash. 2d 1022, 464 P.3d 198 (2020).
      10
         State v. Dillon, 12 Wash. App. 2d at 145.
                                                4
No 78512-5-I/5



imprisonment occurred and could not have caused an earlier event.         But, as the State

correctly notes, it need not rely on evidence of threats to prove intimidation, rather “a

feeling of inferiority or timidness could constitute intimidation.”11

       Lee’s cyberstalking and other behavior before the charged event caused Mitchell

enough apprehension to motivate her to obtain a protection order. Even if Lee did not

intend to intimidate Mitchell, a reasonable person would know that Lee’s presence

outside the yoga studio would intimidate Mitchell because she had obtained a protection

order and she repeatedly asked Lee not to contact her. From this evidence, a rational

jury could find beyond a reasonable doubt that Lee restrained Mitchell by intimidation.

       Lee also suggests her plea was not voluntary because she did not understand

the elements of unlawful imprisonment. The record does not support this claim. Her

statement on plea of guilty states the elements of unlawful imprisonment are set forth in

the amended information, which she has discussed with her lawyer. During a colloquy

with the court about Lee’s plea, she agreed an interpreter had read every word of the

information to her. She also agreed she had an opportunity to have the interpreter and

her lawyer answer any questions she had. Lee suggests the court was required to

include in its colloquy a discussion of the elements of unlawful imprisonment to ensure

she understood each element. Lee has not cited to any authority for this proposition.

Washington State courts have held that a constitutionally adequate plea colloquy does

not require the defendant admit each individual element of a crime. 12 “Apprising the



       11
            State v. Avila, 102 Wash. App. 882, 889, 10 P.3d 486 (2000).
       12
            Matter of Ness, 70 Wash. App. 817, 821, 855 P.2d 1191 (1993).
                                               5
No 78512-5-I/6



defendant of the nature of the offense need not ‘always require a description of every

element of the offense.’’’13

                                      CONCLUSION

       We affirm. The record shows Lee’s plea was voluntary.




WE CONCUR:




       13
        State v. Keene, 95 Wash. 2d 203, 207, 622 P.2d 622 (quoting Henderson v.
Morgan, 426 U.S. 637, 645, 96 S. Ct. 2253, 49 L. Ed. 2d 108 (1976)).
                                          6